Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a continuing application of 16/141,856 filed 9/25/2018, which claims domestic priority to 62/563,312 filed 9/26/2017.

As filed, claims 12 and 15-36 are pending; and claims 1-11, 13, and 14 are cancelled.


Election/Restrictions
Applicant’s election of Group II – Claims 12 and 15-28 in the reply filed on 3/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  With the newly added claims 29-36, these claims are drawn to the invention of Group II and thus, these claims will be examined herein with the abovementioned claims 12 and 15-28.

Regarding the election of species requirement, the Applicant made their election, which is shown below, with traverse.  The traversal is on the ground(s) that the compound of instant formula (I) are all rapamycin analogs that inhibit mTORC1 with utility to treat a wide range of disease and disorders.  The compound of instant formula (I) share a defined 2 moiety and for R1 substituents.  The R2 moieties at position 16 are limited to a cyclic nitrogen-containing aliphatic ring system, which is a significant structural element, that provides compounds combining good potency, stability, and bioavailability.
This is not found persuasive because the species encompassed by the abovementioned cyclic nitrogen-containing aliphatic ring system of instant variable R2 are patentably distinct, and are not obvious variants of each other.  Accordingly, there is a search and/or examination burden for the abovementioned patentably distinct species, which would require different fields of search and would be differently classified, such that the search of different classes/subclasses would be necessary to conduct a full search.
Accordingly, the election of species requirement is still deemed proper and is therefore made FINAL.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    292
    301
    media_image1.png
    Greyscale
 , which is found on pg. 19 of the instant specification.  The claims, which read on the elected species, are instant claims 12, 15-34, and 36, according to Applicant’s reply filed 3/31/2021. 
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the non-elected invention held withdrawn from further consideration.

Because the Markush-type claim (i.e. claim 12) is determined to be free of prior art, claim 35 is rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 12, the claim recites the phrase, “the mTOR pathway” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” mTOR pathway.  Without antecedent basis, the claim is rendered indefinite.



c)	Regarding claim 18, the claim recites the phrase, “the process of fibrosis” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” process of fibrosis.  Without antecedent basis, the claim is rendered indefinite.

d)	Regarding claims 19-24, these claims are directly or indirectly dependent of claim 18, and they failed to correct the indefiniteness issue of claim 18, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 18 and 19 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 17 is drawn to a method of treatment via a compound of instant formula (I).  The subject matter in claim 18 is drawn to a limited embodiment of the abovementioned method of treatment.  
The scope of claim 18 is broader than scope of claim 17 because claim 18 includes diseases or disorders that are outside of scope of the diseases or disorders depicted in claim 17 (e.g. fibrosis and inflammation).  Because the scope of claim 18 is broader than claim 17, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 18 is commensurate with the scope of claim 17.


(b)	Regarding claim 19, the claim is dependent upon claim 18.  The subject matter in claim 18 is drawn to a limited embodiment of the diseases or disorders depicted in claim 17 and includes the process of fibrosis and/or inflammation.  The subject matter in claim 19 is drawn to a limited embodiment of the abovementioned fibrosis and/or inflammation.  
The scope of claim 19 is broader than scope of claim 18 because claim 19 includes diseases or disorders that are outside of fibrosis and/or inflammation (e.g. liver disorders and kidney disorders).  Because the scope of claim 19 is broader than claim 18, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 19 is commensurate with the scope of claim 18.
Conclusion
Claims 12 and 15-36 are rejected.
The instant claims are drawn to a process of treatment via a compound of instant formula (I); and the compound were previously found to be free of prior art; i.e. novel and non-obvious.  The prior arts do not teach or suggest instant variable R2.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as U.S. Patent No. 5,985,890, hereinafter Cottens (see IDS filed 8/27/2020).  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed process.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626